UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2014 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-32360 AKORN, INC. (Exact name of registrant as specified in its charter) LOUISIANA 72-0717400 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (847) 279-6100 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Name of each exchange on which registered Common Stock, No Par Value The NASDAQ Stock Market LLC SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: (None) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes þ No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer: þ Accelerated filer: o Non-accelerated filer: o Smaller reporting company: o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the voting stock of the registrant held by non-affiliates (affiliates being, for these purposes only, directors, executive officers and holders of more than 5% of the registrant’s common stock) of the registrant as of June 30, 2014 was approximately $1,701,738,000 based on the closing market price of $33.25 reported on the Nasdaq Stock Market LLC. The number of shares of the registrant’s common stock, no par value per share, outstanding as of February 27, 2015 was 113,924,711. Documents incorporated by reference: Definitive Proxy Statement for the 2015 Annual Meeting incorporated by reference into Part I and Park III, Items 10-14 of this Form 10-K. Forward-Looking Statements and Factors Affecting Future Results Unless otherwise indicated or except where the context otherwise requires, the terms “we,” “us” and “our” or other similar terms in this Annual Report on Form 10-K refer to Akorn, Inc. and its wholly owned subsidiaries. Certain statements in this Form 10-K constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act. When used in this document, the words “anticipate,” “believe,” “estimate” and “expect” and similar expressions are generally intended to identify forward-looking statements. Any forward-looking statements, including statements regarding our intent, beliefs or expectations are not guarantees of future performance. These statements are subject to risks and uncertainties and actual results may differ materially from those in the forward-looking statements as a result of various factors, including but not limited to: • Our ability to continue to comply with all of the requirements of the U.S. Food and Drug Administration, including current Good Manufacturing Practices regulations; • Our ability to obtain additional funding or financing to operate and grow our business; • The effects of federal, state and other governmental regulation on our business; • Our ability to obtain and maintain regulatory approvals for our products; • Our success in developing, manufacturing, acquiring and marketing new products; • Our ability to generate cash from operations sufficient to meet our working capital, term loan, and revolving debt servicing requirements; • Our ability to bring new products to market and the effects of sales of such products on our financial results; • Our ability to successfully integrate acquired businesses and products; • Our ability to satisfy all of our obligations under the agreements and instruments governing our debt obligations; • The effects of competition from other generic pharmaceuticals and from other pharmaceutical companies; • Availability of raw materials needed to produce our products; and • Other factors referred to in this Form 10-K and our other Securities and Exchange Commission filings. See “Item 1A - Risk Factors”. As a result, you should not place undue reliance on any forward-looking statements. You should read this report completely with the understanding that our actual results may differ materially from what we expect. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 2 FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 24 Item 4. Mine Safety Disclosures 26 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 29 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 44 Item 8. Financial Statements and Supplementary Data 46 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 94 Item 9A. Controls and Procedures 94 Item 9B. Other Information 96 PART III Item 10. Directors, Executive Officers and Corporate Governance 97 Item 11. Executive Compensation 97 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 97 Item 13. Certain Relationships and Related Transactions and Director Independence 97 Item 14. Principal Accounting Fees and Services 97 PART IV Item 15. Exhibits, Financial Statement Schedules 98 3 PART I Item 1. Business Akorn, Inc. together with its wholly owned subsidiaries (“Akorn” or the “Company”) is a specialty pharmaceutical company that develops, manufactures and markets generic and branded prescription pharmaceuticals as well as animal and over-the-counter (“OTC”) consumer health products. We specialize in difficult-to-manufacture sterile and non-sterile dosage forms including: ophthalmics, injectables, oral liquids, otics, topicals, inhalants, and nasal sprays. Akorn is a Louisiana corporation founded in 1971 in Abita Springs, Louisiana. In 1997, we relocated our corporate headquarters to the Chicago, Illinois area and currently maintain our principal corporate offices in Lake Forest, Illinois.We operate pharmaceutical manufacturing facilities in Decatur, Illinois; Somerset, New Jersey; Amityville, New York; and Paonta Sahib, Himachal Pradesh, India, as well as a central distribution warehouse in Gurnee, Illinois, and an additional warehousing facility in Amityville, New York. Our research and development (“R&D”) centers are located in Vernon Hills, Illinois, Copiague, New York, and Warminster, Pennsylvania, and we have other corporate offices in Ann Arbor, Michigan; Amityville, New York; and Gurgaon, India. In this annual report, we have reported results for two operating segments:Prescription Pharmaceuticals and Consumer Health.These two segments are described in greater detail below. For information regarding revenues and gross profit for each of our segments, see Item 7 “Results of Operations” and Note 12 — “Segment Information” in the Notes to our Consolidated Financial Statements. Prescription Pharmaceuticals Segment. The Company’s Prescription Pharmaceutical segment represented approximately 91.5% of the Company’s net sales in the year ended December 31, 2014 generated from the sale of branded and generic prescription pharmaceuticals. The segment consists of pharmaceutical products in a variety of dosage forms including sterile ophthalmics, injectables and inhalants, and non-sterile oral liquids, topicals, nasal sprays and otics. The Company markets a number of pain management drugs including various controlled substances. In addition, the Company, through Akorn India Private Limited (“AIPL”), manufactures pharmaceuticals for various markets outside the US. The Company’s suite of marketed generic products includes Clobetasol Propionate, a corticosteroid used to treat various skin conditions; Fluticasone Propionate, which is a corticosteroid used for nasal symptoms of allergic and non-allergic rhinitis conditions; Lidocaine/Prilocaine, a topical anesthetic; Progesterone, which is used to prevent endometrial hyperplasia; and Vancomycin, an antibiotic used to treat bacterial infections, among others. Branded marketed products include, among others, Akten®, a topical ocular anesthetic gel, AzaSite®, an antibiotic used to treat bacterial conjunctivitis, Cosopt®, Cosopt® PF, Betimol® and Zioptan®, which are used in the treatment of glaucoma, Nembutal®, which is a sedative, and Xopenex® Inhalation Solution, which is used in the treatment or prevention of bronchospasm. Consumer Health Segment.The Company’s Consumer Health segment represented approximately 8.5% of the Company’s net sales in the year ended December 31, 2014 which was generated through the sale of branded and private label consumer and animal health products. The segment principally consists of OTC products focused on ophthalmics including dry eye treatment under the TheraTears® brand name as well as a portfolio of private label OTC ophthalmic products. Additionally, the Company markets other OTC consumer health products including Mag-Ox®, a diabetes magnesium supplement, and the Zostrix® brand of capsaicin products for pain management of conditions including arthritis or foot pain, among others. The segment also includes animal health branded and generic products such as Anased®, Tolazine®, Yobine®, Butorphic® and VetaKet®. Manufacturing. We operate U.S. manufacturing facilities in Decatur, Illinois, Somerset, New Jersey, and Amityville, New York, and a manufacturing facility in Paonta Sahib, Himachal Pradesh, India (see Item 2 - Properties, for more information). Through these manufacturing facilities, we manufacture a diverse assortment of sterile pharmaceutical products, including liquid injectables, lyophilized injectables, gels, and ophthalmic solutions and ointments for our Prescription Pharmaceutical and Consumer Health segments. Our Somerset facility manufactures ophthalmic solutions, ointment products and gels, our Decatur manufacturing facility manufactures liquid injectables, lyophilized injectables and ophthalmic solutions, while our Amityville, New York facility manufactures sterile ophthalmic solutions, sterile ointments and gels, and non-sterile nasal sprays, topical ointments and creams, oral syrups and solutions, and liquid unit dose cups.The manufacturing facility in Paonta Sahib, Himachal Pradesh, India manufactures sterile liquid injectables including cephalosporins, carbapenems, hormones and general injectables, as well as oral cephalosporins.We are diligently working towards obtaining approval from the U.S. Food and Drug Administration (“FDA”) to manufacture various products from the Paonta Sahib facility for export to the U.S. as well as approvals to supply other regulated markets. Sales and Marketing. We rely on our sales and marketing teams to help us maintain and, where possible, increase our market share in our predominantly non-proprietary product offering.Our sales organization consists of multiple teams, including: (1) regional outside sales teams focused on prescription pharmaceutical product sales; (2) an inside sales team focused on customers in smaller markets; (3) a national accounts sales team focused on wholesale, retail pharmacy chain and group purchasing organization (“GPO”) markets; and (4) a branded drug sales team focused on those branded prescription products. Our outside sales representatives sell ophthalmic products directly to retinal surgeons and ophthalmologists, and sell other pharmaceutical products directly to local hospitals in order to support compliance and pull-through against GPO contracts. The inside sales team augments our outside sales teams efforts to sell products in markets where outside sales would not be cost effective. Our national accounts sales team seeks to establish and maintain contracts with wholesalers, retail pharmacy chains and GPOs that represent hospitals in the United States as well as insurance companies and pharmacy benefit management organizations (“PBM”).Our branded drug team supports the sale of branded pharmaceutical drugs to wholesalers and other purchasing organizations. We also utilize contracted salespeople to maintain and expand the presence of our products within retail pharmacy and national supermarket chains in the U.S. and other countries. To support our sales efforts, we have a customer service team, as well as a marketing department focused on promoting and raising awareness about our product offerings. 4 Research and Development. We seek to continually grow our business by developing new products, either internally or through strategic partnerships.Internal R&D projects are carried out at our primary R&D facility located in Vernon Hills, Illinois, and our other R&D facilities in Copiague, New York and Warminster, Pennsylvania.The majority of product development activity takes place at our R&D facilities, while our manufacturing facilities provide support for the latter phases of product development and exhibit batch production.We believe that having our own dedicated R&D facilities allows us to significantly increase the size of our product pipeline as well as shorten the time between project launch and filing with the FDA. We also utilize outside vendors for portions of R&D projects to take advantage of external capabilities and cost-efficiencies.As of December 31, 2014, we had 107 full-time employees directly involved in product R&D activities. We strategically partner with drug development and manufacturing companies throughout the world for the development of drug products that we believe will be complementary to our existing product offerings, but for which we may lack the expertise to develop or the capability, capacity, or cost-efficiencies to manufacture.We may owe payments to these partners from time to time based on their achievement of milestones, up to and including launch of the product.Our development partner is typically responsible for manufacturing or sourcing of the finished product, and receives a royalty or a profit split from the sales of the product. R&D costs are expensed as incurred. Such costs amounted to $29.2 million, $19.9 million and $15.9 million for the years ended December 31, 2014, 2013 and 2012, respectively, and include both internal R&D expenses and milestone fees paid to our strategic partners. We received 14 Abbreviated New Drug Application (“ANDA”) product approvals, one New Drug Application (“NDA”) product approval and two tentative ANDA approvals from the FDA in 2014; 2 approvals and 1 tentative approval in 2013 and 5 approvals in 2012.During 2014, we submitted 23 new ANDA filings to the FDA, increasing the number of our ANDA filings currently under review by the FDA Office of Generic Drugs to 87 as of December 31, 2014, compared to 63 under review as of December 31, 2013 and 55 under review as of December 31, 2012. We plan to continue to regularly submit additional ANDA filings based on perceived market opportunities. For more information, see “Government Regulation.” See “Government Regulation” and Item 1A. Risk Factors – “Our growth depends on our ability to timely develop and successfully market new pharmaceutical products.” Mergers and Acquisitions. We actively seek to expand and enhance our business through strategic acquisitions.We seek to acquire businesses assets and products that we believe complement our existing business and provide us opportunities for growth and synergies.Below is a summary of our recent strategic acquisitions of companies and businesses. See Item 1A – “Risk Factors” for a description of risks that accompany our acquisition strategy. Excelvision AG: On July 22, 2014, our Luxembourg subsidiary, Akorn International S.à r.l., entered into a share purchase agreement with Fareva SA, to acquire all of the issued and outstanding shares of capital stock of Excelvision AG, a Swiss Company (“Excelvision”) for 21.7 million Swiss Francs (“CHF”), net of certain working capital amounts. Excelvision is a contract manufacturer located in Hettlingen, Switzerland specializing in ophthalmic products. The acquisition was completed on January 2, 2015 upon payment of the previously-agreed to consideration, which equated to $25.9 million U.S. dollars, and was funded through available cash on hand. The consideration remains subject to a net working capital adjustment payable by the Company. The acquisition is intended to expand the Company’s manufacturing capacity. VPI Holdings Corp. Inc. Acquisition: On August 12, 2014, the Company completed an acquisition of VersaPharm Incorporated, a Georgia corporation (“VersaPharm”) for a total purchase price of approximately $433.0 million (the “VersaPharm Acquisition”), subject to net working capital adjustment. On May 9, 2014, the Company had entered into an Agreement and Plan of Merger (the “VP Merger Agreement”) to acquire VPI Holdings Corp. (“VPI”), the parent company of VersaPharm. 5 In connection with Federal Trade Commission (“FTC”) approval of the VersaPharm Acquisition, the Company entered into an agreement (the “Rifampin Divestment Agreement”) with Watson Laboratories, Inc. (“Watson”), a wholly owned subsidiary of Actavis plc, to divest certain rights and assets to the Company’s Rifampin injectable product, as further described below in Note 16 – “Business Combinations, Dispositions and Other Strategic Investments.” Under the terms of the disposition the Company received $1.0 million for the pending product rights and recorded a gain of $0.8 million in Other non-operating income, net in the year ended December 31, 2014 related to the divestment. VersaPharm is a developer and marketer of multi-source prescription pharmaceuticals. VersaPharm markets its products to drug wholesalers, retail drug chains, pharmaceutical distributors, GPOs, hospitals, clinics and government agencies. The VersaPharm Acquisition complements and expands the Company’s product portfolio by diversifying its offering to niche dermatology markets.VersaPharm’s product portfolio, pipeline and development capabilities are complimentary to the Hi-Tech Pharmacal Co., Inc. (“HiTech”) acquisition, described below. Through which the Company acquired manufacturing capabilities needed for many of VersaPharm’s current and pipeline products. The VersaPharm Acquisition also enhances the Company’s new product pipeline as VersaPharm has significant R&D experience and knowledge and numerous in-process research and development (“IPR&D”) products are under active development. The VersaPharm Acquisition was principally funded through a $445.0 million term loan with certain other lenders with JPMorgan Chase Bank, N.A. acting as the administrative agent (the “Incremental Term Loan”) entered into concurrent with completing the acquisition, and through available Company cash. Hi-Tech Pharmacal Co., Inc., Acquisition: On April 17, 2014, the Company completed its acquisition of Hi-Tech for a total purchase price of approximately $650.0 million (the “Hi-Tech Acquisition”). The acquisition was approved by the shareholders of Hi-Tech on December 19, 2013, and was approved by the FTC on April 11, 2014 following review pursuant to provisions of Hart-Scott Rodino Act (“HSR”). In connection with the Hi-Tech Acquisition, the Company entered into an agreement (the “Divestment Agreement”) with Watson Laboratories, Inc., a wholly owned subsidiary of Actavis plc, to divest certain rights and assets, as further described below in Note 16, Business Combinations, Dispositions and Other Strategic Investments. Hi-Tech is a specialty pharmaceutical company which develops, manufactures and markets generic and branded prescription and OTC products. Hi-Tech specializes in difficult to manufacture liquid and semi-solid dosage forms and produces and markets a range of oral solutions and suspensions, as well as topical ointments and creams, nasal sprays, otics, sterile ophthalmics and sterile ointment and gel products. Hi-Tech’s Health Care Products division is a developer and marketer of OTC products, and their ECR Pharmaceuticals subsidiary (“ECR”) markets branded prescription products, which was divested during the year ended December 31, 2014. Hi-Tech operates a manufacturing facility and corporate offices in Amityville, New York, and ECR maintains its corporate offices in Richmond, Virginia. The Hi-Tech Acquisition complements and expands the Company’s product portfolio by diversifying its offerings to its retail customers beyond ophthalmics to other niche dosage forms such as oral liquids, topical creams and ointments, nasal sprays and otics. The Hi-Tech Acquisition is also expected to enhance the Company’s new product pipeline. Further, the Hi-Tech Acquisition adds branded OTC products in the categories of cough and cold, nasals, and topicals to the Company’s TheraTears® brand of eye care products, and provides additional domestic manufacturing capacity for the Company. The Hi-Tech Acquisition was principally funded through a $600.0 million term loan entered into concurrent with the completion of the acquisition, and through Hi-Tech cash assumed through the acquisition. Kilitch Acquisition: On February 28, 2012, we acquired selected assets of Kilitch Drugs (India) Limited (“Kilitch”) pursuant to a Business Transfer Agreement (“BTA”) between our subsidiary, Akorn India Private Limited and Kilitch signed on October 6, 2011 (the “Kilitch Acquisition”).We paid approximately $60.1 million in cash at closing, which included consideration of $55.2 million and acquisition-related costs of $4.9 million.The primary assets acquired were Kilitch’s pharmaceutical manufacturing facility in Paonta Sahib, Himachal Pradesh, India and its ongoing contract manufacturing business.We also acquired pursuant to the BTA selected assets of NBZ Pharma Limited, a company affiliated with Kilitch, from which we acquired the rights to manufacture and distribute certain pharmaceuticals products.The Paonta Sahib facility currently manufactures pharmaceutical products primarily for contract customers in India and for export to unregulated markets.Pursuant to the BTA we are working actively toward gaining FDA approval to manufacture certain of our product at the Paonta Sahib facility for export to the U.S.See Item 1A. Risk Factors — “Failure to obtain regulatory certification of our manufacturing facility in India for production of pharmaceutical products for export to the United States, as well as other regulated world markets, could impair our ability to grow and adversely affect our business, financial condition and results of operations” and “Risk Factor - Failure to comply with the U.S. Foreign Corrupt Practices Act could subject us to, among other things, penalties and legal expenses that could harm our reputation and have a material adverse effect on our business, financial condition and operating results”for more information. 6 Business Development.In addition to our acquisitions of companies, we also maintain a business development program that identifies potential product acquisition or product licensing opportunities. We have strategically focused our business development efforts on products that complement our existing product lines and which are expected to have few competitors.Below is a summary of our recent product acquisition or licensing transactions. See Item 1A—“RiskFactors” for a description of risks that accompany our business development strategy. Lloyd Products Acquisition: On October 2, 2014, Akorn Animal Health, Inc., a wholly owned subsidiary of the Company, entered into a definitive product acquisition agreement with Lloyd, Inc., to acquire certain rights and inventory related to a suite of animal health injectable products (the “Lloyd Products”) used in pain management and anesthesia. The Company acquired the products for $16.1 million, funded through available cash paid at closing, and a contingent payment of $2.0 million, which becomes payable upon FDA approval of a supplement related to one of the acquired products. The purpose of the Lloyd Products acquisition is to expand the Company’s animal health product portfolio. Xopenex Product Acquisition: On October 1, 2014, the Company entered into a definitive product acquisition agreement with Sunovion Pharmaceuticals Inc., to acquire certain rights and inventory related to the branded product, Xopenex® Inhalation Solution (levalbuterol hydrochloride) (the “Xopenex Product”). The purchase price for the acquisition was $45.0 million, funded through available cash paid at closing, net of certain liabilities for product return reserves, rebates, and chargeback reserves, which were assumed by Oak Pharmaceuticals, Inc. (“Oak”), a subsidiary of Akorn, subject to a cap. The total cash paid at closing was $41.5 million Xopenex® is indicated for the treatment or prevention of bronchospasm in adults, adolescents, and children 6 years of age and older with reversible obstructive airway disease. The purpose of the Xopenex Acquisition is to expand the Company’s product portfolio of prescription pharmaceuticals. Zioptan Product Acquisition: On April 1, 2014, the Company acquired from Merck, Sharp and Dohme Corp. (“Merck”) the U.S. NDA rights to Zioptan®, a prescription ophthalmic eye drop indicated for reducing elevated intraocular pressure in patients with open-angle glaucoma or ocular hypertension, from Merck, Sharp and Dohme Corp. (“Merck”). The total consideration at closing was $11.2 million. The purpose of the acquisition is to expand the Company’s product portfolio of branded prescription pharmaceuticals indicated for ophthalmology. In connection with the acquisition, the Company entered into a master supply agreement with Merck whereby Merck will continue manufacturing Zioptan® for a transitional period. Betimol Product Acquisition: On January 2, 2014, the Company acquired the NDA rights to Betimol®, a prescription ophthalmic eye drop for the reduction of eye pressure in glaucoma patients, from Santen Pharmaceutical Co., Ltd., (“Santen”). The purpose of the Betimol Acquisition is to expand the Company’s product portfolio of branded prescription pharmaceuticals indicated for ophthalmology. The total consideration will be equal to 1.5 times the Company’s net sales of Betimol® in the first year following the acquisition. The Company paid a non-refundable amount of $7.5 million upon completing the acquisition and will pay any remaining amount 60 days following the first year post-acquisition. There is also a provision for a $2.0 million increase to the total consideration should net sales of Betimol® exceed a sizable threshold in any one of the first five years following the acquisition. Upon completing the Betimol Acquisition, the Company entered into a supply agreement with Santen whereby Santen will continue manufacturing Betimol® for a transitional period. 7 Merck Products Acquisition: On November 15, 2013, we acquired three ophthalmic products from Merck for $52.8 million in cash (the “Merck Products Acquisition”).The products acquired were: · AzaSite®– (azithromycin ophthalmic solution), a prescription sterile eye drop solution used to treat bacterial conjunctivitis, · Cosopt® – (dorzolamide hydrochloride and timolol maleate ophthalmic solution), a prescription sterile eye drop solution that is used to lower the pressure in the eye (intraocular pressure) in patients with open-angle glaucoma or ocular hypertension; and · Cosopt® PF – a preservative-free prescription version of Cosopt®, supplied in sterile, single-use containers. This acquisition expanded our line of prescription ophthalmic products to include additional branded products, and is expected to provide a platform to support future acquisitions and in-licensing of branded pharmaceuticals.Upon entering into the product acquisition agreement, we entered into supply agreements with Merck and a third party to ensure continued supply of the three products.The Merck Products Acquisition included our acquisition of a Merck subsidiary corporation, Inspire Pharmaceuticals, Inc. (“Inspire”), which was and continues to be the holder of the product rights to AzaSite®. Lundbeck Products Acquisition: On December 22, 2011, we acquired three NDAs from H. Lundbeck A/S (“Lundbeck”), a Denmark Corporation.On the date of closing of this acquisition (the “Lundbeck Acquisition”), we made an initial payment of $45.0 million and owed a subsequent milestone payment of $15.0 million in cash on the third anniversary of the closing date, which was paid in 2014.The acquired portfolio consists of Nembutal®, a Schedule II controlled drug, Diuril® and Cogentin®. In addition, we paid approximately $4.6 million for Lundbeck’s existing inventory of the three acquired products.This acquisition provided us with three branded, hospital injectables to add to our portfolio. Patents, Trademarks and Proprietary Rights.We consider the protection of our patents, trademarks and proprietary rights important to maintaining and growing our business.Through our acquisitions, we have increased the number and importance of trademarks related to our products and product lines.Through acquisitions, we also acquired rights to the trade names for the branded, prescription ophthalmic products AzaSite®, Betimol®, Cosopt® PF, and Zioptan®, respiratory product Xopenex®, as well as OTC eye care product TheraTears®. We are committed to maintaining and defending these trade names as they are important in supporting the success and growth of this business. In addition, we maintain and defend trademarks related to a number of internally-developed products, as well as others licensed from third parties. We have sought, and intend to continue to seek, patent protection in the United States and selected foreign countries where deemed appropriate and advantageous to us.The importance of these patents does not vary among our business segments.We currently have eleven patents, none of which expire within the next three years. We also rely upon trade secrets, unpatented proprietary know-how and continuing technological innovation to maintain and develop our competitive position. We enter into confidentiality agreements with certain of our employees pursuant to which such employees agree to assign to us any inventions relating to our business made by them while in our employ. However, there can be no assurance that others may not acquire or independently develop similar technology or, if patents are not issued with respect to products arising from research, that we will be able to maintain information pertinent to such research as proprietary technology or trade secrets. See Item 1A. “Risk Factors —Our patents and proprietary rights may not adequately protect our products and processes” and “Third parties may claim that we infringe their proprietary rights and may prevent or delay us from manufacturing and selling some of our new products” for more information. Employee Relations. As of December 31, 2014, we had 1,277 permanent, full-time employees and 21 part-time or temporary employees in the United States and 367 permanent and 216 contract or temporary employees working for our subsidiary in India.Of our full-time employees working in the U.S., 427 worked at our manufacturing facilities in Decatur, Illinois, 167 worked at our manufacturing facility in Somerset, New Jersey, 346 worked at our manufacturing facility in Amityville, New York, 55 were field-based salespersons, 13 were inside salespersons, 52 worked at our R&D facility in Vernon Hills, Illinois, 26 worked at our R&D facility in Warminster, Pennsylvania, 29 worked at R&D facilities acquired through the Hi-Tech acquisition, principally in Copiague, New York, and the remaining 162 worked in corporate support functions, including 124 at our principal corporate office in Lake Forest, Illinois, 13 in our other corporate office at Ann Arbor, Michigan, and 25 at our distribution facility in Gurnee, Illinois. We believe we have good relations with our employees.None of our employees are represented by a collective bargaining agreement. 8 Competition. The marketing and manufacturing of pharmaceutical products is highly competitive, with many established manufacturers, suppliers and distributors actively engaged in all phases of the business. Many of our competitors have substantially greater financial and other resources, including greater sales volume, larger sales forces and greater manufacturing capacity. See Item 1A. Risk Factors — “Our industry is very competitive. Additionally, changes in technology could render our products obsolete” for more information. The companies that compete with our Prescription Pharmaceuticals segment include Actavis plc., Apotex Inc., Boehringer Ingelheim GmbH, Fresenius Kabi AG, Hikma Pharmaceuticals plc., Hospira Inc., Novartis International AG, Perrigo Company plc., Sun Pharmaceutical Industries Ltd., Teva Pharmaceutical industries Ltd., and Valeant Pharmaceuticals International, Inc., among others.The Prescription Pharmaceuticals segment competes primarily on the basis of price and service. The companies that compete with our Consumer Health segment include both generic and name brand companies such as Actavis plc., Johnson & Johnson, Perrigo Company plc., Pfizer Inc., and Valeant Pharmaceuticals International, Inc., among others. The Consumer Health segment competes primarily on the basis of price and service. Suppliers and Customers. We require a supply of quality raw materials and components to manufacture and package pharmaceutical products for ourselves and for the third parties with which we have contracted. The principal components of our products are active and inactive pharmaceutical ingredients and certain packaging materials. Many of these components are available from only a single source and, in the case of many of our ANDAs and NDAs, only one supplier of raw materials has been identified. Because FDA approval of drugs requires manufacturers to specify their proposed suppliers of active ingredients and certain packaging materials in their applications, FDA approval of any new supplier would be required if active ingredients or such packaging materials were no longer available from the specified supplier. The qualification of a new supplier could delay our development and marketing efforts. If for any reason we are unable to obtain sufficient quantities of any of the raw materials or components required to produce and package our products, we may not be able to manufacture our products as planned. In addition, certain of the pharmaceutical products that we market are manufactured by third parties that serve as our only supplier of those products.Any delays or failure of a contract manufacturing partner to supply finished goods timely or in adequate volume could impede our marketing of those products. No supplier represented 10% or more of our purchases in 2014, 2013 or 2012.See Item 1A. Risk Factors – “Many of the raw materials and components used in our products come from a single source” for more information. In 2014, 2013 and 2012, a high percentage of our sales were to the three large wholesale drug distributors noted below.These three wholesale drug distributors account for a large portion of our gross sales, net revenues and accounts receivable in both of our segments. The three large wholesale drug distributors are: • AmerisourceBergen Corporation (“Amerisource”); • Cardinal Health, Inc. (“Cardinal”); and • McKesson Corporation (“McKesson”). On a combined basis, these three wholesale drug distributors accounted for approximately 77% of our total gross sales and 61% of our net revenue in the year ended December 31, 2014, and 86% of our gross accounts receivable as of December 31, 2014. The difference between gross sales and net revenue is that gross sales is calculated before allowances for chargebacks, rebates, promotions and product returns (See “Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations — “Critical Accounting Policies” for more information). The table below presents the percentages of our total gross sales, net revenue and gross trade accounts receivable attributed to each of these three wholesale drug distributors as of and for the years ended December 31, 2014, 2013 and 2012, respectively: Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross Accounts Receivable Amerisource 38
